Citation Nr: 1416005	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-09 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2008 rating decision assigning an initial rating of 10 percent for service connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to April 1946.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in January 2010, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  In the substantive appeal, the Veteran requested a Travel Board hearing; the request was withdrawn by the appellant in March 2014.

The Veteran died in November 2010, while the present claim was still pending.  His widow filed a claim for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child in December 2010, which the RO simultaneously construed as a substitution request.  The RO granted the substitution request by a March 2013 memorandum decision.

The Board notes that, in addition to the paper claims file, there is a paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO granted the Veteran's claim for service connection and assigned an initial rating of 10 percent, effective July 16, 2007.  The Veteran was notified of this decision and did not perfect a timely appeal.  

2.  The September 2008 rating decision was supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The September 2008 rating decision, which assigned an initial rating of 10 percent, effective July 16, 2007, for service-connected PTSD, did not contain a clear and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  However, a request for reversal or revision of a prior decision due to CUE is not a claim, but rather a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of VCAA and consequently, the notice and development provisions of the VCAA do not apply in CUE adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  Nonetheless, the Board is cognizant of the Veteran's request for a new examination in his January 2010 notice of disagreement, but notes that, as claims for CUE are evaluated based strictly on the evidence of record at the time of the decision allegedly made in error, no further development is conducted in the adjudication of these claims.  

The Veteran initially filed for service connection for PTSD in July 2007, which was denied in a January 2008 rating decision.  The Veteran filed a timely notice of disagreement, a statement of the case was issued, and a timely substantive appeal was then received.  However, before the matter was adjudicated by the Board, the RO granted service connection for PTSD in a September 2008 rating decision, rated 10 percent, effective July 16, 2007.  The Veteran did not appeal this decision, nor was new and material evidence received within one year.  There are VA medical records dated within one year, but they pertain to unrelated disorders.  The September 2008 rating decision became final.    

Since the Veteran did not initiate an appeal from the September 2008 rating decision, that determination became final.  38 U.S.C.A. § 7105(c).  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

However, mere disagreement as to how the facts were weighed does not constitute CUE.  Dobbin v. Principi, 15 Vet. App. 323, 326 (2001).  Rather, the error must be one which would have manifestly changed the outcome at the time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In December 2009, the Veteran filed a new claim alleging CUE in the September 2008 rating decision, specifically arguing that the RO had "taken liberty with [the Veteran's] statements concerning his symptoms of PTSD."  It also indicated that the examiner incorrectly noted that the Veteran slept well.  It also argued that the examination report did not accurately reflect the frequency of his panic attacks (three or more per week).  The claim also endorsed intrusive thoughts contributing to "depression, mood, and anxiety in a significant manner."

Since the Veteran's death, no new arguments have been submitted by the appellant.  As such, her argument is, in essence, that the facts available to the RO were improperly weighed or evaluated, and the Veteran should therefore be entitled to a higher initial rating for his service connected PTSD.  However, as noted above, such a claim does not meet the stringent definition of CUE.  Fugo, 6 Vet. App. at 43.  Accordingly, the appeal must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


